TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00583-CR






Thomas Eden, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY


NO. 420098, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING







PER CURIAM


	Thomas Eden appeals from the judgment of the county court at law affirming his municipal
court conviction for violating the City of Austin's parade ordinance.  See Tex. Gov't Code Ann. §§ 30.332,
.344 (West 1988).  The municipal court assessed a fine of $100.

	Our jurisdiction is not invoked for two reasons.  First, appellant's notice of appeal was not
timely filed.  Tex. R. App. P. 41(b)(1).  Second, the fine assessed does not exceed $100.  Gov't Code §
30.344.

	The appeal is dismissed for want of jurisdiction.


Before Justices Powers, Aboussie and Jones

Dismissed for Want of Jurisdiction

Filed:  October 30, 1996

Do Not Publish